Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 26, 2019

The Court of Appeals hereby passes the following order:

A20A0205. WILLIE MAYS v. HILTON HALL et al.

      Willie Mays appeals to this Court from the trial court’s denial of his petition
for habeas corpus relief. Under our Constitution, the Supreme Court has exclusive
appellate jurisdiction over all cases involving habeas corpus. See Ga. Const. 1983,
Art. VI, Sec. VI, Par. III (4). This appeal is therefore TRANSFERRED to the
Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/26/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.